Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 3/23/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/23/2021.  In particular, claim 1 has been amended to a coating on a substrate.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102
Claims 1-3, 5, 6, 8, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US 10,745,603).
With respect to claims 1 and 29, Yamada discloses a thermosoftening and heat conductive silicone grease comprising a silicone wax, an organopolysiloxane, a hydrophobic paraffin solvent, and a heat-conductive filler (col. 16, lines 1-23 and 45-53).   The grease is applied to an electronic device with a thickness of 25-100 μm (col. 17, lines 8-13).  Because the composition is thermosoftening, it inherently has viscoelastic or non-Newtonian properties.  
With respect to claim 2, the coating is capable of redistributing because when it is heated it flows.

With respect to claim 5, the solvent is a rheological modifier because it changes viscosity by adjusting the amount of solvent.
With respect to claim 6, the paraffins of Yamanda meets both the hydrophobic fluid of claim 1 and the carrier solvent of this claim.
With respect to claim 8, the coating of Yamanda inherently increases resistance to contamination of the substrate because it covers the substrate.
With respect to claim 28, the coating is hydrophobic, oleophobic, and/or oleophilic because it is based on silicone.
With respect to claim 30, while the composition is not applied directly to a printed circuit board, such is not required by the instant claims which states that the substrate “comprises an electronic device” and “the electronic device comprises a printed circuit board.”  Because the composition is applied to in a device comprising a printed circuit board, such is within the scope of the instant claim.

Claim(s) 1-3, 5, 6, 8, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ameen (US 4,803,100).
With respect to claims 1, 3, 6, 29, and 30, Ameen discloses a solid coating on an integrated circuit chip (Figure 1) that comprising a silicone polymer (abstract; col. 6, lines 13-31).  Example 1 is prepared from polydimethylsiloxane (i.e., linear silicone), silica fiber, zinc oxide, and methyl chloroform (i.e., carrier solvent) to form a coating having film thickness if 4 mils, i.e., about 100 μm (col. 5, lines 40-65).  Ameen discloses that the silicone polymer is a liquid organosilicone (col. 3, lines 2-6) which reads on both claimed (a) and (b).  Ameen discloses that the coating material is thixotropic and is therefore inherently non-Newtonian.

With respect to claim 5, Ameen discloses adding a wetting agent, i.e., surfactant (col. 3, lines 40-2).
With respect to claim 8, the coating of Ameen inherently increases resistance to contamination of the substrate because it covers the substrate.
With respect to claim 28, the coating is hydrophobic, oleophobic, and/or oleophilic because it is based on silicone.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth below.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn